Citation Nr: 0314510	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  02-03 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for a service-
connected left knee disability, currently assigned a 30 
percent evaluation.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decisions of the Department of Veterans Affairs 
(VA) Reno Regional Office (RO), which declined to grant an 
evaluation in excess of 30 percent for the veteran's left 
knee disability.

The Board notes that in addition to the foregoing, the 
veteran initiated an appeal with respect to the issues of 
entitlement to an evaluation in excess of 10 percent for a 
left ankle disability and entitlement to a total disability 
rating based on individual unemployability.  The veteran did 
not perfect an appeal with respect to these matters, and they 
are not before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2002).


REMAND

In March 2003, the Board sent the veteran a letter detailing 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  However, it is emphasized that the regulatory 
provision that permitted the Board to provide such notice, 
38 C.F.R. § 19.9(a)(2)(ii) (2002), was recently invalidated 
by the U.S. Court of Appeals for the Federal Circuit.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Therefore, a remand to the 
RO is required in order to correct this deficiency.  

The Board notes that in May 2003, new evidence was received.  
Such evidence was not reviewed by the RO, and it is unclear 
whether the veteran waived initial RO consideration.  As 
such, the RO must issue a supplemental statement of the case 
pertaining to all evidence received after the issuance of the 
February 2002 statement of the case.  See Id.

Finally, the veteran has expressed dissatisfaction with the 
August 2000 VA examination.  In any event, the August 2000 
examination report reflects that the examiner did not review 
the claims file prior to examining the veteran.  In order to 
ensure that the Board has current medical data and in order 
to ensure a thorough medical opinion, an additional medical 
examination is needed.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).

3.  Next, the RO must schedule the 
veteran for a VA orthopedic examination 
to determine the nature and extent of his 
left knee disability.  The examiner is 
asked to list all symptomatology 
associated with the veteran's left knee 
disability to include limitation of 
motion, instability, functional loss, 
excess fatigability, and an assessment of 
painful motion, if any.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2002).  The examiner 
should comment on the extent of each 
symptom and describe it as mild, 
moderate, or severe.  Range of left knee 
motion should be measured with a 
goniometer.  All necessary diagnostic 
tests should be accomplished.

3.  Next, the RO must review all new 
evidence associated with the claims file 
and issue a supplemental statement of the 
case.

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




